UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1982


CHANTE’ N. HODGE, Mrs.; HAROLD H. HODGE, JR.,

                  Plaintiffs – Appellants,

          and

B.S.H.; B.N.H.,

                  Plaintiffs,

          v.

ST. MARY’S COUNTY SHERIFF’S DEPARTMENT; THOMAS HEDDERICH,
First Class Detective; WILLIAM RAY, Detective; UNKNOWN
DETECTIVE OR SHERIFF (at door first); CALVERT COUNTY
SHERIFF’S OFFICE; R. COX, Deputy I.D. 4064; RICKY THOMAS,
Lt.; CALVERT COUNTY SHERIFF’S OFFICE SPECIAL OPERATIONS
TEAM,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-02522-PJM)


Submitted:   December 16, 2010                Decided:   January 11, 2011


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Chante’ N. Hodge, Harold H. Hodge, Jr.,  Appellants Pro Se.
Daniel Karp, KARPINSKI, COLARESI & KARP, PA, Baltimore,
Maryland; John Francis Breads, Jr., Hanover, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Chante’ N. Hodge and Harold H. Hodge, Jr., appeal the

district court’s orders granting summary judgment in favor of

Defendants in their 42 U.S.C. § 1983 (2006) civil rights action

and denying the Hodges’ Fed. R. Civ. P. 59(e) motion to alter or

amend   judgment.     We    have    reviewed    the    record     and   find    no

reversible    error   in    the    district    court’s    grant    of   summary

judgment in Defendants’ favor.             Accordingly, we affirm for the

reasons stated by the district court.           Hodge v. St. Mary’s Cnty.

Sheriff’s Dep’t, No. 8:08-cv-02522-PJM (D. Md. June 22, 2009).

We further find no abuse of discretion in the district court’s

denial of the Hodges’ Rule 59(e) motion and affirm that order.

See Pacific Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396,

402-03 (4th Cir. 1998).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and    argument     would    not   aid    the

decisional process.

                                                                        AFFIRMED




                                       3